Judgment, Supreme Court, Bronx County (Denis J. Boyle, J., at first jury trial and mistrial declaration; David Stadtmauer, J., at second jury trial and sentence), rendered November 14, 2002, convicting defendant of manslaughter in the first degree and assault in the first degree, and sentencing him to consecutive terms of 22 years and 8 years, unanimously affirmed.
Defendant’s retrial following a mistrial was not barred by the principle of double jeopardy. The record fails to support defendant’s claim that the prosecutor deliberately provoked the court’s declaration of a mistrial (see Oregon v Kennedy, 456 US 667 [1982]; Matter of Davis v Brown, 87 NY2d 626 [1996]). The court declared a mistrial, without objection, because the jury, *149which had deliberated for many days and issued numerous deadlock notes, was unable to reach a unanimous verdict. There is nothing but speculation to support defendant’s assertion that the deadlock resulted from the People’s investigation, and the court’s inquiry, into possible juror misconduct involving voir dire responses. In any event, the record establishes that there was a good-faith basis for the People’s actions.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The evidence establishes that defendant’s confessions were voluntary and reliable. Concur—Buckley, P.J., Andrias, Sullivan, Ellerin and Williams, JJ.